DETAILED ACTION

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites: “…the plurality of fans during the retard mode reduces a load on the engine by the plurality of fans during a transient mode between the retard ode and the further operating mode.” It is unclear when the load is reduced or increased since the applicant is claiming two different time frames: during the retard mode and during a transient mode. 
For examination purposes, it will be assumed that the load on the engine is reduced during both clamed time frames.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 2013/0239913 A1), hereafter Young.
Regarding claim 1, Young discloses a work vehicle cooling system [0004] comprising: a plurality of fans (306, 310; Fig. 4) configured to provide airflow across a radiator (22); a fan controller (154) in communication with the plurality of fans, the fan controller configured to receive operating condition data associated with at least one of the radiator and an engine [0040], the fan controller configured to: determine a total target heat rejection value for the plurality of fans based on the operating condition data, determine a plurality of target fan operation values for the plurality of fans, based on the total target heat rejection value and the operating condition data; and control operation of the plurality of fans at a plurality of independent fan speeds based on the plurality of target fan operation values ([0020], [0033-0034], [0048-0050]).
Regarding claim 2, Young discloses the system further comprising at least one temperature sensor configured to determine temperature data of a cooling fluid that at least one of enters and exits the radiator, the operating condition data including the temperature data [0040].
Regarding claim 3, Young discloses the cooling system, wherein the operating condition data further includes an ambient temperature [0040].
Regarding claim 4, Young discloses the system, wherein the fan controller is further configured to determine a plurality of individual fan operation values for the plurality of fans based on predetermined fan information corresponding to the operating condition data [0054].
Regarding claim 5, Young discloses the system, wherein the fan controller is further configured to adjust one or more among the plurality of individual fan operation values to form the plurality of target fan operation values, such that an aggregate power consumption by the plurality of fans is minimized and an aggregate heat rejection by the plurality of fans approaches the total target heat rejection value ([0048-0050]; Fig. 10, Fig. 11).
Regarding claim 6, Young discloses the system, wherein the predetermined fan information comprises a predetermined relationship between power consumption and heat rejection for each of the plurality of fans [0040].

Regarding claim 10, Young discloses a work vehicle [004] cooling system comprising: at least one fan (20) configured to provide airflow across a radiator (22); a drive system having at least one component configured to generate regeneration energy under one or more vehicle operating modes [0029]; a control system (200) configured to communicate with the drive system; and a fan controller (154) in communication with the at least one fan, the control system and an engine controller [0040], the fan controller configured to receive operating condition data associated with the radiator and work vehicle operation, and a fan speed request from the engine controller [0048], the fan controller configured to: determine an operating mode of the work vehicle based on the received operating condition data, when the operating mode includes a first mode in which the regeneration energy is available: set the at least one fan to at least one predetermined fan speed, and operate the at least one fan with the regeneration energy generated by the at least one component according to the at least one predetermined fan speed ([0007], [0048], [0052]).
Regarding claim 11, Young discloses the system of claim 10, wherein the first mode includes a retard mode [0007].
Regarding claim 12, young discloses the system of claim 10, wherein: when the operating mode includes a second mode in which the regeneration energy is unavailable: determine a total target heat rejection value for the at least one fan based on the received fan speed request, determine one or more target fan operation values for the at least one fan, based on the total target heat rejection value and the operating condition data; and control operation of the at least one fan at one or more independent fan speeds based on the one or more target fan operation values ([0030, [0048], [0052]).
Regarding claim 13, Young discloses the system of claim 12, the system further comprising at least one temperature sensor configured to determine temperature data of one or more of an ambient temperature and a cooling fluid that at least one of enters and exits the radiator, the operating condition data including the temperature data [0040].
Regarding claim 14, Young discloses the system, wherein the fan controller is further configured to adjust one or more among the plurality of individual fan operation values to form the plurality of target fan operation values, such that an aggregate power consumption by the plurality of fans is minimized and an aggregate heat rejection by the plurality of fans approaches the total target heat rejection value ([0048-0050]; Fig. 10, Fig. 11).
Regarding claim 15, Young discloses the system of claim 12, wherein the fan controller is further configured to: determine a change in the operating mode from the first mode to the second mode, and operate the at least one fan with energy generated by a different power source according to the one or more independent fan speeds in the second mode [0053].

Regarding claim 21, Young discloses a work vehicle cooling system [0004] comprising: a plurality of fans (306, 310; Fig. 4) configured to provide airflow across a radiator (22); a fan controller (154) in communication with the plurality of fans, the fan controller configured to receive operating condition data associated with at least one of the radiator [0040], the fan controller configured to: determine a plurality of target fan operation values for the plurality of fans, based on the operating condition data and predetermined fan information for each fan comprising a relationship between heat rejection and at least one of airflow and fan speed, each target fan operation value comprising at least one of a target airflow value and a target fan speed value; and control operation of the plurality of fans at a plurality of independent fan speeds based on the plurality of target fan operation values ([0048-0050]; Fig. 10, Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2013/0239913 A1), in view of Carter et al. (US 2015/0134163 A1), hereafter Carter.
Regarding claim 7, Young disclose the fan controller configured to: determine an operating mode of the work vehicle, when the operating mode is determined to include a retard mode, and operate the plurality of fans with the regeneration energy generated by at least one wheel motor [0029-0030]. 
Young does not disclose setting each of the plurality of fans to at least one predetermined fan speed, during the retard mode. Carter discloses a method of cooling fan during a retard mode and setting a fan to a predetermined speed [0025]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Carter to the fan method of young, and to regulate the speed of the fan during a retard mode in order to preserve vehicle energy.
Regarding claim 8, Young modified with Carter discloses the system of claim 7, wherein the fan controller is further configured to: determine a change in the operating mode to a further operating mode, and operate the plurality of fans with energy generated by a different power source according to the plurality of independent fan speeds in the further operating mode [0053].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2013/0239913 A1), in view of Carter et al. (US 2015/0134163 A1), and in further view of Allen et al. (US 2006/0185626 A1), hereafter Allen.
Regarding claim 9, Young modified with Carter is silent to a method of regulating fan speed during a transient mode. 
Allen discloses a thermal management for a vehicle (Fig. 7), comprising multiple fans and a method of regulating fan speed during a transient mode ([0044], claim 3). It would have been obvious to a person having ordinarily skill in the art before the effective filing date of the claimed invention to apply the method of Allen to the vehicle system of Young as modified with Carter, in order to reduce overall power consumption while still providing the functionality necessary for an efficient thermal management system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2013/0239913 A1), in view of Allen et al. (US 2006/0185626 A1).
Regarding claim 16, Young is silent to a method of regulating fan speed during a transient mode. 
Allen discloses a thermal management for a vehicle (Fig. 7), comprising multiple fans and a method of regulating fan speed during a transient mode ([0044], claim 3). It would have been obvious to a person having ordinarily skill in the art before the effective filing date of the claimed invention to apply the method of Allen to the vehicle system of Young, in order to reduce overall power consumption while still providing the functionality necessary for an efficient thermal management system.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2013/0239913 A1), in view of Dudar (US 2020/0247252 A1).
Regarding claim 17, Young discloses a work vehicle cooling system [0004] vehicle comprising: at least one fan (20) configured to provide airflow across a radiator (22); a drive system having at least one component configured to generate regeneration energy under one or more vehicle operating modes (200, [0029]); a control system (200) configured to communicate with the drive system; and a fan controller (154) in communication with the at least one fan and the control system, the fan controller configured to receive at least one of operating mode data from the control system and operating condition data associated with the at least one component of the drive system [0040], and a system wherein the fan is powered by a regenerative energy, electricity provided through dynamic braking can power the radiator fan motor upon generation of the electricity, or it can be stored in the energy storage device for use later in powering the radiator fan motor (abstract). 
Young does not disclose a fan controller configured to: determine whether the regeneration energy is currently available, based on one or more of the received operating mode data and the received operating condition data, when it is determined that the regeneration energy is currently available: set each of the at least one fan to at least one predetermined fan speed, operate the at least one fan with the regeneration energy from the at least one component according to the at least one predetermined fan speed, and operate the at least one fan with energy from a different power source when a regeneration energy condition changes, the regeneration energy condition comprising at least one of a change in the operating mode and that the regeneration energy becomes unavailable. Dudar discloses a vehicle energy control, wherein the system comprises regenerative breaking [0083], and wherein it is powering multiple fans (624, 626), and a controller configured to: determine whether the regeneration energy is currently available, based on one or more of the received operating mode data and the received operating condition data, when it is determined that the regeneration energy is currently available: set each of the at least one fan to at least one predetermined fan speed, operate the at least one fan with the regeneration energy from the at least one component according to the at least one predetermined fan speed, and operate the at least one fan with energy from a different power source when a regeneration energy condition changes, the regeneration energy condition comprising at least one of a change in the operating mode and that the regeneration energy becomes unavailable [0158]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the energy control method of Dudar in the vehicle of Young in order to control the available energy in the vehicle.

Regarding claim 18, Young modified with Dudar discloses the system of claim 17, the fan controller further configured to operate the at least one fan, when the regeneration energy condition changes, according to at least one different fan speed [0158].

Regarding claim 20, Young discloses the system wherein the fan controller determines that the regeneration energy is available based on the operating mode data comprising a retard mode [0007], and the at least one component including regeneration energy comprises one or more wheel motors of the drive system [0029].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2013/0239913 A1), in view of in view of Dudar (US 2020/0247252 A1), and in further view of Allen et al. (US 2006/0185626 A1).
Regarding claim 19, Young modified with Dudar is silent to a method of regulating fan speed during a transient mode. 
Allen discloses a thermal management for a vehicle (Fig. 7), comprising multiple fans and a method of regulating fan speed during a transient mode ([0044], claim 3). It would have been obvious to a person having ordinarily skill in the art before the effective filing date of the claimed invention to apply the method of Allen to the vehicle system of Young, in order to reduce overall power consumption while still providing the functionality necessary for an efficient thermal management system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amaravadi et al. (US 2015/0328992 A1) disclose a fan control during retarding of engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/            Primary Examiner, Art Unit 3747